SMITH, J.
We think on the evidence submitted the amount of the appeal bond fixed by the trial court and given by the defendant was in» adequate and insufficient properly to secure the parties holding claims against the principal defendant. We think she should • be required to give anew undertaking in the sum of $800, with sureties to be approved by the clerk, within fifteen days from this time. If, however, it is made to appear to us within that time that the appellant will not be able to give this additional bond, we are inclined to hear the case on its merits out of its order.